FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 13, 2022

                                            No. 04-22-00026-CV

                                          IN RE Robert TEJEDA

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

           Relator Robert Tejeda’s petition for writ of mandamus is DENIED. We VACATE the

stay previously issued in this proceeding. In light of the impending need to print ballots, we will

not entertain a motion for rehearing in this cause. See TEX. R. APP. P. 2. An opinion will be

forthcoming.


           It is so ORDERED January 13, 2022.

                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1This proceeding arises out of Cause No. 2021-CI-25811, styled Sylvia Ruiz Mendelsohn v. Monica Alcantara and
Jacquelyn F. Callanen, in the 37th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr.
presiding.